IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00147-CV

EDDIE WILLIE TAYLOR, JR.,
                                                            Appellant
v.

RUBY LEE TAYLOR JONES,
                                                            Appellee


                           From the 335th District Court
                              Burleson County, Texas
                               Trial Court No. 27,069


                           MEMORANDUM OPINION


        Eddie Willie Taylor, Jr. appeals the trial court’s order granting Ruby Lee Taylor

Jones’s motions for traditional and no-evidence summary judgment signed on April 1,

2013.    In that order, the trial court denied all claims by Taylor against Jones,

determining that the claims lacked sufficient evidence. The trial court also rendered a

judgment in favor of Jones on her counter-claim of breach of contract. We affirm.

        Taylor’s appeal suffers a fatal flaw. Taylor bore the burden to bring forward the

record of the summary judgment evidence to provide this Court with a basis to review

his claim of harmful error. Enter. Leasing Co. v. Barrios, 156 S.W.3d 547, 549 (Tex. 2004).
Taylor did not do so.         The record does not contain Jones’s counterclaim, Taylor’s

response to the counterclaim, Jones’s motion for traditional and no-evidence summary

judgment, Taylor’s motion for extension of time to file an objection to Jones’s summary

judgment motions, and Taylor’s supplemental argument of law. The court’s docket

sheet indicates that each of these documents were filed with the trial court. When

pertinent summary judgment evidence considered by the trial court is not included in

the appellate record, we must presume that the omitted evidence supports the trial

court's judgment. Id.; see also Crown Life Ins. Co. v. Gonzalez, 820 S.W.2d 121, 122 (Tex.

1991). Therefore, we presume that the missing filed documents support the trial court's

summary judgment in favor of Jones.

        Accordingly, Taylor’s issues1 are overruled and the trial court’s judgment is

affirmed.




                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 27, 2014
[CV06]




1Although we do not dispose of Taylor’s appeal on this ground, we note that Taylor’s brief is a rambling
45 page endeavor containing 12 issues for review. He fails to cite to any portion of the record and any
relevant Texas caselaw to support his arguments. Thus, his issues are improperly briefed. See TEX. R.
APP. P. 38.1(i).

Taylor v. Jones                                                                                  Page 2